DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of the current application has changed.  This application is now being examined by Examiner Richard Hutson, Art Unit 1652.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 Applicant’s cancellation of claims 9, amendment of claim 1,and addition of new claim 26,  in the paper of 1/20/2022, is acknowledged.  Applicant’s arguments filed 1/20/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 5-8, 10-15, and 17-26 are still at issue and are present for examination.
Claims 5, 7, 8, 10-13, and 17-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, 11/24/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 14, 15, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (WO2015/028583), Shaw et al. (WO 2014/081803) and Argyros et al. (US 2016/0194669). 
A similar rejection was made in the previous office action as it applied to the previous claims.  In response to the rejection applicants amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the rejection is reiterated below:
Klassen et al. teach glycerol and acetic acid converting cells with improved glycerol transport (import).  Klassen et al. teach a recombinant cell for ethanol production without glycerol production comprising genes encoding a glycerol dehydrogenase, a dihydroxyacetone kinase, an acetyl-Coenzyme A synthetase (an + dependent acetylating acetaldehyde dehydrogenase and a glycerol transporter (see claim 6).  Klassen et al. teach that the cells are preferably Saccharomyces cerevisiae (claim 8), that the glycerol dehydrogenase can be an NAD+ linked glycerol dehydrogenase (page 9), that the gene encoding the NAD+ dependent acetylating acetaldehyde dehydrogenase can be the E. coli eutE gene (Table 7) and that the glycerol transporter can be the Z. rouxii glycerol transporter (Table 5).  While Klassen does not specifically disclose cells comprising a heterologous NADP+ linked glycerol dehydrogenase, they disclose that the cells are preferably from Saccharomyces cerevisiae (claim 8) and that Saccharomyces cerevisiae inherently encodes the NADP+ linked glycerol dehydrogenase encoded by the GCY1 gene (pages 2-3).  
Klassen et al. teach that the FPS1 gene encodes an aquaglyceroporin a plasma membrane channel involved in efflux of glycerol (Table 4 and supporting text).  Klassen et al. further teach that FPS1, GUP1 and GUP2 do not play a role in the uptake of glycerol and that STL1 encodes a glycerol transporter but is subject to repression.  Klassen et al. teach that overexpression of each of the proteins listed in Table 5, including the Z. rouxii transporter of SEQ ID NO:31, result in an increase in the conversion of glycerol into ethanol due to improved glycerol transporting activity.
Klassen et al. is discussed above but does not teach the deletion or disruption of one or more endogenous genes encoding a glycerol exporter.
Shaw et al. teach a recombinant cells for ethanol production without glycerol production comprising genes encoding a phosphoketolase, an enzyme in an acetyl-CoA production pathway a bifunctional acetaldehyde-alcohol dehydrogenase and the down B. animalis (i.e., that of SEQ ID NO:5) [0088].
Argyros et al. teach a recombinant yeast cell for ethanol production comprising genes encoding a glycerol transporter and genes that function to convert a carbon source to alcohol [0012].  Argyros et al. teach that the production and accumulation of glycerol can be controlled by the glycerol exporter FPS1, which an endogenous glycerol exporter, particularly FPS1, can be deleted ([0015] and [0154]).
One of skill in the art before the effective filing date would have been motivated to create recombinant yeast cell as taught by Klassen et al. comprising glycerol dehydrogenase, a dihydroxyacetone kinase, an acetyl-Coenzyme A synthetase (an enzyme of an acetyl-CoA production pathway), a NAD+ dependent acetylating acetaldehyde dehydrogenase and a glycerol transporter with a deletion or disruption of one or more endogenous genes encoding a glycerol exporter such as the FPS1 gene, as taught by Argyous et al. as a means of increasing the production of ethanol from glycerol.  As each of Klassen et al. and Argyros et al. each teach recombinant yeast cells for ethanol production comprising genes encoding a glycerol transporter for the production of ethanol it would have been obvious to introduce the modifications of Argyros et al. into the yeast made obvious by the combined disclosures of Klassen et al. and Shaw et al.  The expectation of success is high based upon the high level of expertise in the art of recombinant genetic engineering of yeast as exemplified by the teachings and results of Klassen et al. Shaw et al. and Argyros et al. who teach all that is required to make the claimed recombinant yeast cells.

Applicants Response:
Applicants submit that as acknowledged by the Examiner, Klaassen "do not teach the deletion or disruption of one or more endogenous genes encoding a glycerol exporter." and "Argyros et al. teach that an endogenous glycerol exporter, particularly FPS1, can be deleted. Applicants submit that they disagree with the Office’s assertion that "it would have been obvious to introduce the modifications of Argyros et al. into the yeast made obvious by the combined disclosures of Klassen et al. and Shaw et al.".
Applicants submit that while Argyros does state that "[i]n certain embodiments, the heterologous proteins that function to export glycerol from the microorganism are deleted[,]" in the same paragraph, Argyros states that "[i]n some aspects of the invention, the recombinant microorganism further comprises one or more native and/or heterologous proteins that function to export glycerol from the microorganism, wherein said one or more native and/or heterologous enzymes that function to export glycerol is activated, upregulated, or downregulated.  Applicants submit that thus, rather than touting deletion or disruption, Argyros recommends modulating or mutating FSP1 to make it constitutively active: 
Applicants submit that rather than deleting endogenous FPS1, constitutively active mutants of FPS1 (fps1-1) or homologs from other organisms can be used to regulate glycerol synthesis while keeping the NAD+ -dependent glycerol activity intact. Applicants submit that in embodiments of the invention that modulate STL1 and FPS1, 
Additionally, applicants submit Argyros teaches that "FPS1 is a channel protein located in the plasma membrane that controls the accumulation and release of glycerol in yeast osmoregulation and that null mutants of this strain accumulate large amounts of intracellular glycerol, grow much slower than wild-type, and consume the sugar substrate at a slower rate."  Applicants submit that consequently, a person of ordinary skill in the art would not be motivated by Argyros to delete or disrupt an endogenous FSP1 gene, as such a modification would result in slow growing cells that consume sugar substrate at a slower rate. 
Applicants submit amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons stated herein.
In response to applicants submission that rather than touting deletion or disruption, Argyros recommends modulating or mutating FPS1 to make it constitutively active, this is not found persuasive on the basis that applicants submission is that Argyros teaches modulating or mutating FPS1 to make it constitutively active is taken + dependent acetylating acetaldehyde dehydrogenase and a glycerol transporter with a deletion or disruption of one or more endogenous genes encoding a glycerol exporter such as the FPS1 gene, as taught by Argyous et al. as a means of increasing the production of ethanol from glycerol.  As stated by Klassen et al. “FPS1, GUP1 and GUP2 do not play a role in the uptake of glycerol”(page 19, line 4-5).  Argyros et al. teach that FPS1 is involved in glycerol export.  Thus given that the motivation of the combination of both Klassen et al. and Argyros et al. is to increase the intercellular pool of glycerol the motivation is to delete or disrupt FPS1 rather than increase its expression.
In response to applicants submission that Argyros's strong suggestion to modify FSP1 to make it constitutively active is completely at odds with the statement that it could be deleted is not found persuasive on the basis that applicants suggestion is taken out of context.  In response to applicants submission that taking Argyros in its entirety, a person of ordinary skill in the art would learn that FPS1 could be deleted, but that it is more desirable to upregulate it, activate it, or modify it to be constitutively active is not found persuasive because in the context of the conversion of intracellular glycerol 
In response to applicants submission that "FPS1 is a channel protein located in the plasma membrane that controls the accumulation and release of glycerol in yeast osmoregulation and that null mutants of this strain accumulate large amounts of intracellular glycerol, grow much slower than wild-type, and consume the sugar substrate at a slower rate." and a person of ordinary skill in the art would not be motivated by Argyros to delete or disrupt an endogenous FSP1 gene, as such a modification would result in slow growing cells that consume sugar substrate at a slower rate this is not found persuasive on the basis that the additional modifications taught by Klassen et al. of the conversion of glycerol to ethanol would counteract the accumulation of large amounts of intracellular glycerol. 

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



rgh
3/1/2022


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652